Citation Nr: 0637878	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability to include as secondary to service-connected 
residuals of a shell fragment wound to muscle group XI.

3.  Entitlement to service connection for a right leg 
disability claimed as secondary to service-connected 
residuals of a shell fragment wound to muscle group XI.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a shell fragment wound to the 
left leg muscle group XI.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO, which denied 
entitlement to the benefits sought herein.  

In December 2004, the veteran failed to appear for a hearing 
scheduled to take place before a hearing officer at the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from PTSD.

2.  The veteran's low back disability is not shown to be 
related to his active duty service or to be the proximate 
result of a service-connected disability.

3.  The veteran is not shown to be suffering from a right leg 
disability.

4.  The veteran's service-connected residuals of a shell 
fragment wound to the left leg muscle group XI are manifested 
by no more than a moderate disability picture with a left 
calf scar that is small and superficial and that is somewhat 
tender to palpation.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran's low back disability was not incurred in or 
as a result of his active duty service nor is it the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

3.  A right leg disability was not incurred in or aggravated 
by active duty service nor is it the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a shell fragment wound to the left leg muscle 
group XI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5311 
(2006).

5.  The criteria for entitlement to a disability evaluation 
of 10 percent for a left lower extremity scar associated with 
the service-connected residuals of a shell fragment wound to 
the left leg muscle group XI have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a July 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant 
information in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

In March 2006, the RO provided the veteran with a letter 
intended to satisfy the requirements set forth by the Court 
in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are numerous VA medical and psychiatric examination reports 
completed in furtherance of the veteran's claims.  The record 
does not reflect that there is any outstanding medical 
evidence that has not been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

PTSD 

The veteran's service medical records reflect no treatment 
for psychiatric problems.  In his February 1970 report of 
medical history, the veteran indicated frequent trouble 
sleeping but denied nightmares, depression, excessive worry, 
loss of memory, amnesia, bed wetting, the use of drugs or 
narcotics, excessive drinking, and nervous trouble of any 
sort.  On separation medical examination, no psychiatric 
disorders were found.  Indeed, at that time, the veteran's 
"PULHES" physical profile amounted to a "picket fence" (i.e., 
all 1's), indicating a high level of medical fitness.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military medical profile system).

On July 1970 VA general medical examination, no psychiatric 
findings were made.

On August 2002 VA PTSD examination, the examiner diagnosed 
anxiety disorder not otherwise specified.  However, according 
to the examiner, the criteria for a diagnosis of PTSD were 
not met.  

On October 2005 VA PTSD examination, the veteran reported 
sadness and depression due to difficult interpersonal 
relationships and because he was not married.  Pursuant to 
interview, the examiner diagnosed depression but indicated 
that the criteria for a diagnosis of PTSD were not met.

The Board notes that the record reflects combat service in 
Vietnam where the veteran was injured.  

The record unequivocally reflects that the veteran does not 
suffer from PTSD.  Absent a present disability, service 
connection cannot be granted.  See 38 C.F.R. § 3.303; Gilpin, 
supra.  Thus, because the veteran is not shown to be 
suffering from PTSD, service connection for PTSD is denied.  
Id.  

The Board acknowledges the veteran's apparent belief that he 
suffers from PTSD.  The Board cannot credit the veteran's 
opinion in this regard because he is not shown to possess any 
specialized medical knowledge or expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  VA examiners failed to diagnose 
PTSD pursuant to two comprehensive VA psychiatric 
examinations.  There is no evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Low back

The service medical records are silent as to the back.  On 
separation, the spine was found to be normal.  

On July 1970 VA general medical examination report, no 
disability of the spine was noted.

On August 2002 VA examination of the spine, spinal range of 
motion was executed without pain.  The examiner indicated 
that the lumbar spine examination was normal and that an X-
ray study of the lumbar spine yielded no results.  The 
examiner asserted that the veteran did not suffer from any 
lumbar spine condition.

On October 2005 VA orthopedic examination, the examiner noted 
a normal gait and that spinal range of motion entailed no 
discomfort.  There was no limitation of spinal motion 
secondary to weakness, fatigability, incoordination, or 
flare-ups.  There were no incapacitating episodes and no 
radiation of pain.  There were no abnormal neurologic 
findings.  An X-ray study of the lumbar spine showed some 
mild degenerative disc disease of the lumbar spine with some 
mild facet joint arthropathy.  The examiner diagnosed mild 
degenerative disc disease of the lumbar spine with facet 
joint arthropathy.  The examiner opined that it was "less 
likely than not" that the veteran's degenerative disc 
disease was related to his service-connected shrapnel wound 
injuries.  Rather, the veteran's the low back degenerative 
disc disease, according to the examiner, was related to the 
aging process.  

Initially, the Board observes that the evidence does not 
reflect a direct nexus between the veteran's low back 
degenerative disc disease with facet joint arthropathy and 
service.  Thus, service connection on a direct basis for the 
veteran's claimed low back disability is denied.  38 C.F.R. 
§ 3.303.

As well, service connection for the veteran's low back 
degenerative disc disease with facet joint arthropathy cannot 
be granted as secondary to the veteran's service-connected 
residuals of a shell fragment wound to the left leg muscle 
group XI.  38 C.F.R. § 3.310.  Pursuant to October 2005 VA 
examination, a VA examiner opined that the veteran's low back 
degenerative disc disease with facet joint arthropathy was 
due to the aging process and not the result of the service-
connected residuals of a shell fragment wound to the left leg 
muscle group XI.  Because there is no relationship between 
the veteran's low back degenerative disc disease with facet 
joint arthropathy and the service-connected residuals of a 
shell fragment wound to the left leg muscle group XI, service 
connection on a secondary basis for the veteran's claimed low 
back disability is denied.  Id.  

The Board acknowledges the veteran's apparent belief that he 
suffers from a low back disability that is due to his 
service-connected residuals of a shell fragment wound to the 
left lower extremity muscle group XI.  The Board cannot 
credit the veteran's opinion in this regard because he is not 
shown to possess any specialized medical knowledge or 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right leg

The service medical records are silent as to complaints or 
findings regarding the right lower extremity.  Similarly, no 
disability of the right lower extremity was noted on a July 
1970 VA general medical examination.

On August 2002 VA orthopedic examination, the quadriceps, 
hamstrings, and right calf muscles were of normal strength.  
Right knee range of motion was from zero to 140 degrees 
without pain or discomfort.  There was no swelling or 
tenderness of the right knee, and an X-ray study of the right 
knee yielded normal results.  

On October 2005 VA orthopedic examination, the veteran 
asserted that he was relying increasingly on the right knee 
due to his service-connected residuals of a shell fragment 
wound to the left lower extremity muscle group XI and that 
his right knee was giving out.  The examiner noted a normal 
gait.  The veteran had full right lower extremity strength.  
The examiner made no specific findings regarding the right 
lower extremity.

On October 2005 VA neurologic examination, the veteran again 
complained of placing too much weight on the right lower 
extremity due to the service-connected left lower extremity 
disability and reported right lower extremity pain and 
discomfort.  The examiner diagnosed conditions associated 
with the left lower extremity but failed to make any findings 
regarding the right lower extremity.

The record reflects no disability of the right lower 
extremity.  Indeed, a right knee X-ray study yielded normal 
results, and the evidence reflects no objective findings of a 
right lower extremity disability.  Absent a present 
disability, service connection for the veteran's claimed 
right lower extremity disability cannot be granted under any 
theory of entitlement.  38 C.F.R. §§ 3.303, 3.310; Gilpin, 
supra.  Thus, service connection for a right leg disability 
is denied.  Id.

The Board acknowledges the veteran's apparent belief that he 
suffers from a condition of the right leg that is due to his 
service-connected residuals of a shell fragment wound to the 
left lower extremity muscle group XI.  The Board cannot 
credit the veteran's opinion in this regard because he is not 
shown to possess any specialized medical knowledge or 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The preponderance of the evidence weighs against the 
veteran's claim, as the entirety of the competent medical 
evidence is silent as to a disability of the right leg.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Rating Left Lower Extremity 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected residuals of a shell fragment 
wound to the left lower extremity muscle group XI have been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 5311.  38 C.F.R. § 4.73.  

Diagnostic Code 5311 deals with Muscle Group XI function and 
provides the following levels of disability:

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5311.

The veteran sustained a left calf shell fragment wound during 
service in Vietnam.  In assessing the present level of the 
veteran's disability, the Board will focus on VA medical 
examinations conducted in October 2005.  Earlier evidence in 
the claims file dates from October 2002, over four years ago, 
and presumably does not reflect the current state of the 
veteran's service-connected disability.

On October 2005 VA orthopedic examination, the veteran 
complained of persistent numbness of the left lower extremity 
with occasional giving way and pain.  The veteran stated that 
the scar on the back of his leg was tender to palpation.  The 
examiner observed that gait was normal and that there was 
mild weakness with dorsiflexion of the left lower extremity.  
The examiner described a seven-centimeter long, four-
millimeter wide scar on the proximal aspect of the gastroc 
muscle.  The scar was mildly tender to palpation, was not 
adherent, and nonerythematous.  It did not have an impact on 
left knee range of motion.  The scar was not significantly 
discolored and there was no significant keloid formation of 
the gastroc and soleus muscle.  The examiner diagnosed mild 
residuals of a shrapnel wound of the left lower extremity 
involving the gastrocnemius muscle with mild tenderness to 
palpation.

Pursuant to an October 2005 VA neurologic examination, the 
examiner diagnosed a shrapnel wound injury to the left upper 
calf area with residual numbness, tingling, and some minimal 
weakness.  The Board notes that by April 2004 rating 
decision, the RO granted service connection for left lower 
extremity neuropathy to which it assigned a 10 percent 
evaluation.  The veteran has not appealed the initial rating 
assigned.  In any event, the Board will not discuss 
entitlement to compensation for neurologic manifestations of 
the service-connected left lower extremity disability, as 
such manifestations have already been considered and 
compensated.  

Next, the Board concludes that an increased rating cannot be 
granted under Diagnostic Code 5311 because manifestations of 
left lower extremity disability have consistently been 
characterized as mild and gait has been consistently 
described as normal.  Under such circumstances, the veteran's 
left lower extremity disability cannot be considered 
moderately severe in nature.  The veteran's manifestations of 
service connected left lower extremity muscle disability do 
not demonstrate objective findings of moderately severe 
muscle disability.  There is no indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  
38 C.F.R. § 4.56(d)(3)(iii)(2006).  As such, a 20 percent 
evaluation under Diagnostic Code 5311 is not warranted.  
38 C.F.R. §§ 4.6, 4.73.  

The Board will consider whether additional compensation is 
warranted for the veteran's left calf scar.  

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square (sq.) inches (929 
sq. centimeters (cm.)) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A 
rating under this provision is not warranted because the 
veteran's scar is short and narrow and does not nearly cover 
an area of six square inches.   

A maximum 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are superficial, that do 
not cause limited motion, and that involve area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802.  Again, compensation cannot be 
assigned under Diagnostic Code 7802 because the veteran's 
scar does not cover an area of 144 square inches.  

A maximum 10 percent rating is warranted for superficial, 
unstable scars and for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
The Board concludes that an additional 10 percent evaluation 
is warranted under Diagnostic Code 7804 because the veteran's 
scar is shown to entail documented tenderness.  

Under the Diagnostic Code 7805, scars may also be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  the Board will not analyze entitlement to 
compensation under Diagnostic Code 7805 because no material 
limitation of function related to the veteran's left lower 
extremity scar has been shown.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  No 
further compensation under these provisions is warranted 
because the foregoing manifestations have not been shown.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left lower extremity disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Indeed, 
the veteran retired after a full career as a police officer.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.


ORDER

Service connection for PTSD is denied.

Service connection for a low back disability is denied.  

Service connection for a right leg disability is denied.  

An evaluation in excess of 10 percent for service-connected 
residuals of a shell fragment wound to the left leg muscle 
group XI is denied.   

An evaluation of 10 percent for a left lower extremity scar 
associated with the service-connected residuals of a shell 
fragment wound to the left leg muscle group XI is granted, 
subject to the law and regulations governing the payment of 
veterans' benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


